Name: Council Decision (CFSP) 2015/882 of 8 June 2015 amending Decision 2014/932/CFSP concerning restrictive measures in view of the situation in Yemen
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  civil law
 Date Published: 2015-06-09

 9.6.2015 EN Official Journal of the European Union L 143/11 COUNCIL DECISION (CFSP) 2015/882 of 8 June 2015 amending Decision 2014/932/CFSP concerning restrictive measures in view of the situation in Yemen THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 18 December 2014, the Council adopted Decision 2014/932/CFSP (1). (2) On 14 April 2015, the United Nations Security Council adopted Resolution 2216 (2015) which, inter alia, imposes an arms embargo against Ali Abdullah Saleh, Abdullah Yahya Al Hakim, Abd Al-Khaliq Al-Huthi and the individuals and entities designated by the Committee established pursuant to paragraph 19 of United Nations Security Council Resolution (UNSCR) 2140 (2014). This is without prejudice to the general prohibition on making economic resources available, directly or indirectly, to or for the benefit of those persons or entities. (3) UNSCR 2216 (2015) also underscores that acts that threaten the peace, security, or stability of Yemen may also include violations of the arms embargo, or obstructing the delivery of humanitarian assistance to Yemen or access to, or distribution of, humanitarian assistance in Yemen. (4) UNSCR 2216 (2015) further designates two individuals to be subjected to restrictive measures imposed by paragraphs 11 and 15 of UNSCR 2140 (2014). (5) Decision 2014/932/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/932/CFSP is amended as follows: (1) Article 1 is renumbered Article 2a and the following point is added to paragraph 1: (d) acts violating the arms embargo or obstructing the delivery of humanitarian assistance to Yemen or access to, or distribution of, humanitarian assistance in Yemen. ; (2) Article 2 is renumbered Article 2b and the following point is added to paragraph 1: (d) acts violating the arms embargo or obstructing the delivery of humanitarian assistance to Yemen or access to, or distribution of, humanitarian assistance in Yemen. ; (3) in paragraph 5 of Article 2b, the reference to Article 2(1) is replaced by a reference to paragraph 1; (4) the following Articles are inserted: Article 1 1. The direct or indirect sale, supply, transfer or export of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned to, or for the benefit of, the individuals and entities designated by the United Nations Security Council or the Committee established pursuant to paragraph 19 of UNSCR 2140 (2014), and those acting on their behalf or at their direction in Yemen, by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft, shall be prohibited whether originating or not in their territories. The persons and entities referred to in this paragraph are listed in the Annex to this Decision. 2. It shall be prohibited to: (a) provide technical assistance, training or other assistance, including the provision of armed mercenary personnel, related to military activities and to the provision, manufacture, maintenance and use of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts therefor, directly or indirectly to any natural or legal person, entity or body referred to in paragraph 1; (b) provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance, as well as insurance and reinsurance for any sale, supply, transfer or export of arms and related materiel, or for the provision of related technical or other assistance, directly or indirectly to any natural or legal person, entity or body referred to in paragraph 1. Article 2 1. Member States shall inspect, in accordance with their national authorities and legislation and consistently with international law, in particular the law of the sea and relevant international civil aviation agreements, all cargo to Yemen in their territory, including their seaports and airports, if they have information that provides reasonable grounds to believe that the cargo contains items the supply, sale, transfer or export of which is prohibited under this Decision. 2. Member States shall, upon discovery, seize and dispose of, including through destruction, rendering inoperable, storage or transferring to a State other than the originating or destination States for disposal, items whose supply, sale, transfer or export is prohibited under this Decision. 3. Member States shall promptly submit to the Sanctions Committee an initial written report on the inspection referred to in paragraph 1 containing, in particular, an explanation of the grounds for the inspections, the results of such inspections, and whether or not cooperation was provided, and, if prohibited items were found. Furthermore, Member States shall submit to the Sanctions Committee within 30 days a subsequent written report containing relevant details on the inspection, seizure and disposal, and relevant details of the transfer, including a description of the items, their origin and intended destination, if this information is not in the initial written report.. Article 2 The Annex to Decision 2014/932/CFSP is hereby amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 8 June 2015. For the Council The President D. REIZNIECE-OZOLA (1) Council Decision 2014/932/CFSP of 18 December 2014 concerning restrictive measures in view of the situation in Yemen (OJ L 365, 19.12.2014, p. 147). ANNEX I. The heading of the Annex to Decision 2014/932/CFSP is replaced by the following: List of persons and entities referred to in Articles 1(1), 2a(1) and Article 2b(1) and (2) . II. The following entries are added to the list set out in the Annex to Decision 2014/932/CFSP: 4. Abdulmalik al-Houthi Other information: Leader of Yemen's Houthi Movement. Has engaged in acts that threaten the peace, security, or stability of Yemen. Date of UN designation:14.4.2015. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Malik al-Houthi is a leader of a group that has engaged in acts that threaten the peace, security, or stability of Yemen. In September 2014, Houthi forces captured Sanaa and in January 2015 they attempted to unilaterally replace the legitimate government of Yemen with an illegitimate governing authority that the Houthis dominated. Al-Houthi assumed the leadership of Yemen's Houthi movement in 2004 after the death of his brother, Hussein Badredden al-Houthi. As leader of the group, al-Houthi has repeatedly threatened Yemeni authorities with further unrest if they do not respond to his demands and detained President Hadi, Prime Minister, and key cabinet members. Hadi subsequently escaped to Aden. The Houthis then launched another offensive towards Aden assisted by military units loyal to former president Saleh and his son, Ahmed Ali Saleh. 5. Ahmed Ali Abdullah Saleh Other information: Has played a key role in facilitating the Houthi military expansion. Has engaged in acts that threaten the peace, security, or stability of Yemen. Ahmed Saleh is the son of the former President of the Republic of Yemen, Ali Abdullah Saleh. Date of UN designation:14.4.2015. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ahmed Ali Saleh has been working to undermine President Hadi's authority, thwart Hadi's attempts to reform the military, and hinder Yemen's peaceful transition to democracy. Saleh played a key role in facilitating the Houthi military expansion. As of mid-February 2013, Ahmed Ali Saleh had issued thousands of new rifles to Republican Guard brigades and unidentified tribal shaykhs. The weapons were originally procured in 2010 and reserved to purchase the loyalties of the recipients for political gain at a later date. After Saleh's father, former Republic of Yemen President Ali Abdullah Saleh, stepped down as President of Yemen in 2011, Ahmed Ali Saleh retained his post as commander of Yemen's Republican Guard. A little over a year later, Saleh was dismissed by President Hadi but he retained significant influence within the Yemeni military, even after he was removed from command. Ali Abdullah Saleh was designated by the UN under UNSCR 2140 in November 2014..